 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JODY K.,
                                                        CASE NO. 3:19-CV-5952-DWC
11                             Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
12              v.                                      MOTION TO ALTER OR AMEND
                                                        THE JUDGMENT PURSUANT TO
13      COMMISSIONER OF SOCIAL                          FEDERAL RULE OF CIVIL
        SECURITY,                                       PROCEDURE 59(E)
14
                               Defendant.
15

16

17          On March 10, 2021, this Court entered judgment for Plaintiff, finding that Defendant’s

18 decision to deny Plaintiff’s application for disability insurance benefits was not supported by

19 substantial evidence, and ordering this case to be remanded for further proceedings. Dkt. 15.

20 Presently before the Court is Defendant’s Motion to Alter or Amend Judgment pursuant to

21 Federal Rule of Civil Procedure 59(e) (“Motion”). Dkt. 16.

22          The Court may alter or amend a judgment under Rule 59(e) where the Court has

23 committed clear error. See Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). Rule 59(e)

24
     ORDER GRANTING DEFENDANT’S MOTION
     TO ALTER OR AMEND THE JUDGMENT
     PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 59(E) - 1
 1 provides an “extraordinary remedy, to be used sparingly in the interests of finality and

 2 conservation of judicial resources.” Id. (citation and internal quotation marks omitted).

 3          Defendant argues the Court should alter the judgment and reverse its decision to remand

 4 this case for further proceedings because the Court’s decision was based on a clear error of law.

 5 Dkt. 16, pp. 2-6.

 6          In its order, the Court found that the Administrative Law Judge (“the ALJ”) provided

 7 valid reasons for discounting the opinions of Gary Gaffield, D.O. and physician’s assistant David

 8 Kirkpatrick. Dkt. 14, pp. 6-10.

 9          However, the Court found that the ALJ improperly concluded that Plaintiff’s testimony

10 concerning her physical impairments was inconsistent with her activities of daily living. Dkt. 14,

11 pp. 2-6. The Court found that the ALJ erred by not specifying which of Plaintiff’s activities of

12 daily living were inconsistent with her symptom testimony. Id. at 5, citing Burrell v. Colvin, 775

13 F.3d 1133, 1138 (9th Cir. 2014).

14          In the hearing decision, the ALJ summarized Plaintiff’s testimony concerning her

15 symptoms, which include difficulty walking, rolling body cramps that cause incontinence,

16 neuropathic pain in her extremities, numbness, a “pins and needles” sensation, and difficulty

17 typing for more than two or three minutes without feeling pain. AR 27-28, 55-57, 68-70.

18          The ALJ found that despite Plaintiff’s allegations, she was able to perform a wide range

19 of activities, including driving, shopping, performing personal care, working on her computer,

20 and doing household chores. AR 31, 35, 64-65. The ALJ found that despite her allegations,

21 Plaintiff was able to engage in activities that involve the use of her extremities, such as sewing,

22 crocheting, and driving, which is inconsistent with her allegations concerning pain, numbness,

23 and difficulty using her hands and feet without pain. AR 31, 33, 35, 430.

24
     ORDER GRANTING DEFENDANT’S MOTION
     TO ALTER OR AMEND THE JUDGMENT
     PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 59(E) - 2
 1          As such, while the ALJ found that Plaintiff’s self-reported activities of daily living were

 2 generally inconsistent with her allegations, the ALJ also found that Plaintiff’s allegations

 3 concerning neuropathic pain, numbness, and manipulative limitations were inconsistent with her

 4 ability to engage in activities such as driving, sewing, and crocheting. Id.

 5          Accordingly, the Court finds that the ALJ specifically identified which of Plaintiff’s

 6 activities were inconsistent with her symptom testimony, and provided a clear and convincing

 7 reason for discounting Plaintiff’s testimony concerning her physical symptoms.

 8          In its order, the Court declined to consider whether the ALJ properly discounted lay

 9 witness statements from Plaintiff’s spouse and friend. Dkt. 10, pp. 13-16; Dkt. 14, p. 10.

10          During the hearing, Plaintiff confirmed that she completed the function report attributed

11 to her husband. AR 34, 60-61, 233-40, 241-48. In rejecting testimony from Plaintiff’s friend, the

12 ALJ found that this testimony repeated many of Plaintiff’s more extreme allegations, a

13 conclusion supported by the record. AR 34, 296-97. As such, the testimony of Plaintiff’s spouse

14 and friend concerning her functional limitations was similar to Plaintiff’s own symptom

15 testimony, which the ALJ properly discounted for the reasons discussed above. Valentine v.

16 Comm’r, Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (an ALJ may reject lay witness

17 testimony for the same reasons she rejected a claimant’s subjective complaints if the lay witness

18 statements are “similar to such complaints.”).

19          Even if the ALJ had failed to address this evidence, any error would likely have been

20 harmless. Molina v. Astrue, 674 F.3d 1104, 1122 (explaining that, even when the ALJ fails to

21 comment upon certain testimony, such failure is harmless when the ALJ's reasons for rejecting

22 other testimony “apply with equal force” to the ignored testimony).

23

24
     ORDER GRANTING DEFENDANT’S MOTION
     TO ALTER OR AMEND THE JUDGMENT
     PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 59(E) - 3
 1        Accordingly, Defendant’s Motion is GRANTED and Defendant’s decision to deny

 2 benefits is AFFIRMED.

 3        Dated this 30th day of April, 2021.

 4

 5
                                                  A
                                                  David W. Christel
 6                                                United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER GRANTING DEFENDANT’S MOTION
     TO ALTER OR AMEND THE JUDGMENT
     PURSUANT TO FEDERAL RULE OF CIVIL
     PROCEDURE 59(E) - 4
